DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28-32, 34-39, 41-45 and 47 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhogal et al. (US PG pub 2010/0081508).

	Bhogal et al. shows,
In regards to claims 28, 35, and 42
	displaying simulated reality (SR) content to a first user using the one or more displays, the SR content comprising an avatar associated with a second user; (figure 2, protected avatar 120 and second avatar 130 in a virtual universe VU.)

obtaining a trust level of the second user for the first user; (Figures 3 & 4. Paragraph [0050], “FIG. 4 illustrates a policy table implementation example for use in triggering and effecting one or more protective actions as a function of VU region ratings 

determining whether behavior of the avatar associated with the second user breaches a first set of avatar social interaction criteria corresponding to the trust level; (Figure 4, the “Triggering Behavior”) and

attenuating at least a portion of the SR content representing the behavior of the avatar associated with the second user in accordance with a determination that the behavior of the avatar associated with the second user breaches the first set of avatar social interaction criteria.  (Figure 4, by example, teleporting an offending avatar from an area is considered to be attenuating.)

In regards to claims 29, 36 and 43
wherein the behavior of the avatar associated with the second user does not breach a second set of avatar social interaction criteria corresponding to a second trust level of the first user for the second user. (See figure 4, a trigger for a G-rated region may not be a trigger for an adult rated region.)

In regards to claims 30, 37, and 44
wherein attenuating at least the portion of the SR content representing the behavior of the avatar associated with the second user in accordance with the 
	instructing a second device to display the SR content to a third user without attenuating at least the portion of the SR content representing the behavior of the avatar associated with the second user.  (Paragraph [0047], “the protected avatar 120 associates a generally circular exclusion zone 122 defined by a 30 foot proximity radius with respect to the second avatar 130, wherein violation of the 30-foot radius by the second avatar 130 triggers a protective action of teleporting the protected avatar 120 to a safe room or to a parent; and a second database record with respect to the protected avatar 120 associates an inventory item 128 restriction with respect to the third avatar 140, wherein violation of inventory item restriction by the third avatar 140 triggers a protective action of physically preventing the third avatar 140 from getting close to the protected avatar 120.”  This is another embodiment where the protected avatar 120 attenuates by being placed in a safe place.  There is no attenuating between the second avatar 130 and the third avatar 140.)

In regards to claims 31, 38 and 45
determining the first set of avatar social interaction criteria based at least in part on trust metrics for the first user, wherein the trust metrics include context of avatar social interactions, the trust level of the second user for the first user corresponding to the context, the first set of avatar social interaction criteria, and a degree of attenuation in case of breaching the first set of avatar social interaction criteria. (Figure 4)


wherein attenuating at least the portion of the SR content representing the behavior of the avatar associated with the second user includes one or more of reducing playback of audio from the second user, and fading the behavior on the one or more displays.  (Figure 4, Protective Action, “Warn, teleport, suspend or banish offending avatar from G-rated area or VU before allowing group to return”)

In regards to claims 34, 41 and 47
aligning with the behavior of the avatar in accordance with the determination that the behavior of the avatar associated with the second user does not breach the first set of avatar social interaction criteria.  (Figure 4, the determination on the “Triggering Behavior” aligns the behavior of the avatar in accordance with the policies of the VU.  There are times when the avatar does not breach the policies.)










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33, 40, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal et al. (US PG pub 2010/0081508) in view of Abrahami et al. (US PG pub 2017/0039045).

Bhogal et al., as applied above, shows all of the limitations of the claims except for specifying receiving an input from the first user; determining whether the input is a predetermined gesture; and relocating to a location in the SR content where the avatar associated with the second user is not present in accordance with determining that the received input is the predetermined gesture.

Abrahami et al. teaches, paragraph [0521], “Other interruption triggers are the request to abort the script made by the user 5 via an appropriate communication means implemented by system 100 such as an abort key or button, an abort (spoken) "safe word" or gesture or other means which may allow user 5 to safely terminate the script.”
	Paragraph [0135] teaches that the script can take place in a VR environment.

Based on the teaching of Abrahami et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Bhogal et al. invention to incorporate a safe gesture including receiving an input from the first user; determining whether the input is a predetermined gesture; and relocating to a location in the SR content where the avatar associated with the second user is not present in accordance with determining that the received input is the predetermined gesture in order to allow a user to teleport to a safe room even if the system does not deem it necessary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CUFF/           Primary Examiner, Art Unit 3715